OFFICIAL NOTICEFROMCOURTOF CRIMINAL APPEALS'OFsCEXAS
                     D f~\ DAV m n o PAniT^l Otat?/-\xt Altcri\i T^r-w^ri-'Smm ,*^~-i'--^"
                     P.0   B°X 12308 CAPITOL, STATION, AUST4N, 1JEJS*S"78?U
                         MORI)'I H* U>.M^r) j - < -V'-rs^j
             ©FFICBAL BUS8WESS.,
             STATE OFTEKftSEtl'lta
             PENALTY FOK
                                                                       02 1R
 2/4/2015    PRIVATE USE fe. ~§§                                       0002003152     FEB09 2015
                                                                       MAILED FROM ZIP CODE 78701
 WILLIAMS, LAMONTE EARL AKA witllAfiff^^TTKARL                                               Tr. Ct. No.
 1022140-A                     ;WR-82,500-01
 The Court has dismissed your application for writ of habeas corpus without written
 order; the sentence has been discharged: SeeExparte Harrington, 310 S.W.3d
452 (Tex. Crim. App. 2010).         RET» 1RN T0 SENDER
                                        RELEASED -^wrUSTODYOF
                                          HARRIS CO -HERFF S Dt^ >• Abe| Acosta| C|erk
                                                                                    i



                                 LAMONTE EARL WILLIAMS




MSB v77002